DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.

2.	Claims 61, 70-71, 76, 78, 79, 81-85, 88 and 90-110 are pending in the instant application.  Claims 70, 71, 76, 78, 79, 81-85, 88, 93-101 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

3.	Claims 61, 90-92, and 102-110 are under consideration in this Office Action.

4.	The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10150976 and any patent granted on copending Application No. 14652727 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

5.	In view of the claim amendment and arguments filed 04/05/2022 all previous claim objections and/or claim rejections have been withdrawn.


Conclusion

6.	Claims 61, 90-92, and 102-110 are allowed.   Claims 70, 71, 76, 78, 79, 81-85, 88, 93-101 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

7.	This application is in condition for allowance except for the presence of claims 70, 71, 76, 78, 79, 81-85, 88, 93-101 which are directed to a non-elected invention. 
Applicant is given TWO MONTHS or THIRTY DAYS from the date of this letter, whichever is longer, to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  The prosecution of this case is closed except for consideration of the above matter.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652